This is an appeal by employer and its insurance carrier from a decision of the State Industrial Board directing them to furnish hospitalization and medical attention for claimant and also determining that section 25-a of the Workmen’s Compensation Law does not apply to the facts in this case. Claimant was injured on May 28,1930, and was awarded compensa*882tion. On May 11,1931, the case was closed without prejudice on awards previously made. The case was restored to the calendar on January 18, 1932, and again closed. On June 7, 1932, the case was again closed. On July 7, 1934, claimant addressed a letter to the Department of Labor requesting that his case be reopened. The Department advised him to submit a certified medical report indicating the extent of his disability. This was not done until July 7, 1937. The case was again restored to the calendar and the decision on review made. The provisions of section 25-a of the Workmen’s Compensation Law have no application to this case because claimant had applied to have his case reopened within seven years subsequent to the date of the accident. The proof in the record sustains the decision of the State Industrial Board. Decision unanimously affirmed, with costs to the State Industrial Board.